285 S.W.3d 836 (2009)
MISSOURI BOARD OF HEALING ARTS, Appellant,
v.
Scott DIERING, M.D., Respondent.
No. WD 69804.
Missouri Court of Appeals, Western District.
June 30, 2009.
Rex P. Fennessey, St. Louis, MO, for appellant.
Terry C. Allen, Jefferson City, MO, for respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.
Prior report: 2007 WL 4857073.

ORDER
PER CURIAM.
The Board of Healing Arts ("the Board") appeals the judgment of the Administrative Hearing Commission ("the *837 AHC") granting Scott Diering an unrestricted temporary license. The Board contends that the AHC misinterpreted Section-334.100.2(1), arguing that the AHC should have applied a broad interpretation of the statute. This court finds no error in the AHC's judgment. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed. Rule 84.16(b).